Case: 15-40703      Document: 00513516990         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 15-40703                            May 23, 2016
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ALFRED CHEESE, III,

                                                 Petitioner–Appellant,

v.

WARDEN FRANK LARA,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-296


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Alfred Cheese, III, federal prisoner # 33175-037, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition, which
challenged his statutorily-enhanced life sentences for conspiracy to distribute
a controlled substance and unlawful possession of a firearm by a felon. Cheese
invoked Descamps v. United States, 133 S. Ct. 2276 (2013), Alleyne v. United
States, 133 S. Ct. 2151 (2013), Begay v. United States, 553 U.S. 137 (2008),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40703     Document: 00513516990    Page: 2   Date Filed: 05/23/2016


                                 No. 15-40703

United States v. Booker, 543 U.S. 220 (2005), and Apprendi v. New Jersey, 530
U.S. 466 (2000). He also argued that he was actually innocent of murder
conduct used to calculate his guideline range and that the denial of a sentence
modification or reduction violated his right to equal protection.
      On appeal, Cheese challenges the dismissal of his Alleyne, Begay, and
Descamps claims. Our review is de novo. Kinder v. Purdy, 222 F.3d 209, 212
(5th Cir. 2000) (per curiam). The district court determined that the claims
should be presented in a 28 U.S.C. § 2255 motion and did not fit within the
savings clause of § 2255(e) because they challenged the validity of Cheese’s
enhanced sentences, not his conviction. We agree, having previously held that
the savings clause only applies to § 2241 claims that, among other things, are
based on a retroactively applicable Supreme Court decision which establishes
that the petitioner “may have been convicted of a nonexistent offense.” Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001); see Padilla v.
United States, 416 F.3d 424, 426-27 (5th Cir. 2005) (per curiam). Cheese’s
argument that Persaud v. United States, 134 S. Ct. 1023 (2014) (mem.), allows
him to proceed under the savings clause is unavailing. See Robinson v. United
States, 812 F.3d 476, 477 (5th Cir. 2016) (per curiam).
      Cheese fails to address, and has thus abandoned, the remaining claims
that he raised in the district court. See Hughes v. Johnson, 191 F.3d 607, 613
(5th Cir. 1999).     We decline to consider Cheese’s new claims based on
Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010), as he first raises them here,
see Wilson v. Roy, 643 F.3d 433, 435 n.1 (5th Cir. 2011). For the same reason,
we decline to consider his new claims based on Johnson v. United States, 135
S. Ct. 2551 (2015). See Wilson, 643 F.3d at 435 n.1. Cheese may seek to present
his claim based on Johnson in the United States Court of Appeals for the
Fourth Circuit. Cheese was convicted and sentenced in Maryland.



                                       2
Case: 15-40703   Document: 00513516990   Page: 3   Date Filed: 05/23/2016


                          No. 15-40703

 AFFIRMED.




                                3